Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not moot in view of new ground of rejections. However, Examiner would like to clarify some points that Applicant pointed out.
Applicant argues that Craeghs does not teach a simulated wrinkles and simulated manufacturing process and the steps of method are performed prior to physical manufacturing of the simulated part at page 11 of the Arguments. However, in the new ground rejections based on the amendments, Viswanathan is cited to teach the argued limitation.
Applicant also argues that Viswanathan does not teach the limitations of wherein the wrinkles in the simulated part are based on a surface of the simulated part not laying flat on a layup surface such that an area of the surface of the simulated part used to cover an area of the layup surface is greater than the area of the layup surface. However, in the new ground rejections based on the amendments, Craeghs is cites to teach this limitations. Craeghs teaches during coating a surface plane process, roughness, wrinkles appear. The roughness and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 8-9, 11-12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0322621 A 1to Craeghs et al. in view of US Patent Publication No. 2016/0236414 A1 Reese et al. and further in view of Viswanathan et al. (US 2016/0196361 A1).
Regarding claim 1, Craeghs discloses A method for generating a quantitative representation of material wrinkles in a computer-aided design (CAD) model (Craeghs, Abstract, disclosing prediction of part and material quality of Additive Manufacturing (AM) , the method performed by a data processing system and comprising: receiving in a CAD model a definition of a shape of a simulated part and a material to be applied to the simulated part (Craeghs, para. [0030], disclosing solidifying layers of building material in additive manufacturing by applying energy to the building material based on a job file, the job file may be based on CAD files representing 3D objects, indicating the CAD files representing 3D objects can correspond to a definition of a shape of a part in a CAD model, and the building material can correspond to a material to be applied to the 3D objects corresponding to the part. [0029], “additive manufacturing techniques start from a digital representation (e.g., CAD file, such as STL, DWG, DXF, etc.) of the 3D object to be formed. Generally, the digital representation is divided into a series of cross-sectional layers (e.g., perpendicularly to the Z-direction, meaning parallel to a build platform), or "slices," which are overlaid to form the object as a whole. The layers represent the 3D object, and may be generated using additive manufacturing modeling software executed by a computing device.” The object is simulated using the CAD software.);  selecting one or more of a plurality of quantifiable methods to determine a wrinkle factor for modeling wrinkles resulting from a combination of simulated part shape, material properties and manufacturing process used to form the part. (Craeghs, para. [0037], disclosing warpage as an example of surface deformation in which there is a wrinkle, bend, twist, fold, or other variation in shape from the intended shape, para. [0053], disclosing determining where the error such as warpage that has occurred ;  Wherein the wrinkles in the simulated part are based on a surface of the simulated part not laying flat on a layup surface such that an area of the surface of the simulated part used to cover an area of the layup surface is greater than the area of the layup surface. ([0036], “For example, during AM processes such as SLM, thermal stresses in the heated region of a part following laser scanning may result in bending and distortion of the part during cooling. Accordingly, errors detected by the methods and systems described herein include, but are not limited to, surface anomalies such as surface distortion and/or deformation, delamination between layers, balling, undesired porosity, cracking, curling, irregularities in surface texture and/or surface roughness, and inaccurate production of geometric features such as sharp corners or overhang surfaces.” When a wrinkle is formed, the surface is rough and distorted. The surface area is greater than a flat surface. ) and providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor.(Craeghs, para. [0064], disclosing analysis of the gray values across layers may be generated and displayed as visualizations such as graphs, images, etc., para. [0065], disclosing if there is an error, the computing device takes some action, such as logging data, indicating the generated graphs, images, and/or logging data can correspond to an output file provided in a predetermined format summarizing the quantified result of detecting errors in the layers of build). 
However, Craeghs does not expressly disclose receiving one or more properties of the material.
On the other hand, Reese discloses receiving one or more properties of the material (Reese, FIG. 2, showing the slicing & material parameters are input to slice object & generate instructions for depositing next layer); selecting one or more of a plurality of quantifiable methods to determine a wrinkle factor for modeling wrinkles resulting from a combination of part shape, material properties and manufacturing process (Reese, para. [0025], disclosing defects in the structural geometry of the part may occur if the printing processes lack accuracy in deposition of building material, para. [0035], disclosing occurrence of air bubbles or excess polymer in the object may act as a defect, para. [0036], disclosing the defects may be drooping/sagging, air bubbles, overhangs, warping, etc., para. [0042], disclosing the identified defects along with the detected build parameters are analyzed in comparison to the intended object geometry and properties (for example mechanical, thermal, chemical, electrical etc.), para. [0060], disclosing identifying one or more defects including vacancies, excess material deposition, trapped air bubbles and the like along with other features of the defects such as location of defects, and number of defects, and the like, para. [0061], disclosing identifying the and providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor (Reese, para. [0040], disclosing detecting one or more defects and generating a build report featuring the defects/errors).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Craeghs with Reese to receive material parameters and detect features of defects such as wrinkles. The suggestion/motivation would have been to provide defect feedback to reduce future occurrence of defects and ensure that the object requirements are met, as suggested by Reese (see Reese, para. [0063]).
However, Craeghs in view of Reese does not explicitly teach that the wrinkles representation process is in a simulated environment. On the other hand, Viswanathan teaches a complete virtual simulation process for the object wrinkle representation, identification process. Specifically, Viswanathan teaches:
Simulated wrinkles, simulated part, simulated manufacturing process used to form the simulated part, ([0021], “the method includes providing a computer generated model of a panel 12, visually depicted on a display 14 of a computer in FIG. 3, including a flange 28 in an unhemmed position and of a hemming tool 10 including a hemming surface 20, as shown in block 102. The method includes virtually simulating hemming the flange 28 with the hemming 
Wherein the steps of the method are performed prior to physical manufacturing of the simulated part.([0041], “After one or more iterations of modifying the computer generated model and adjusting the computer generated model to change non-conformities along the flange 28 in the hemmed position, the flange 28 in the hemmed position may be optimized to decrease or eliminate non-conformities. At this point, the modified computer generated model is labeled as a final computer generated model.” [0056], “The method may include fabricating tools from the modified computer generated model, e.g., the final computer generated model. In other words, physical tools used to fabricate a physical panel 12 are fabricated to match the surfaces of the final computer generated model.”)
Craeghs in view of Reese teaches a product defects (wrinkles) identification process based on a generated CAD model. The process involves identify the wrinkles based on physical output of the product, which will incur the waste of non-conformed product. On the other hand, Viswanathan teaches a complete virtual simulation process for the object wrinkle 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Craeghs with Reese to make product defects (wrinkles) identification and removing process into a complete simulation environment. Once the defects are removed, the final model is used for product manufacturing. The benefit would be to reduce unnecessary waste of resources.

Regarding claim 3, Craeghs in view of Reese and Viswanathan discloses the method according to claim 1, wherein the method further comprises determining one of: a number of folds detected in one of the simulated wrinkle at a point on a surface on the simulated part;  a strength loss of the material relative to a strength of the material on a flat surface;  and, a volume of material required to simulated the manufacture the part, as compared with a predefined amount of material allowed for that simulated part. (Craeghs, para. [0044], disclosing collecting dimensional data during a build and comparing it to an input geometric description in order to determine if a part has been built correctly, indicating the dimensional data during a build can correspond to a volume of material required being determined compared with the input geometric description corresponding to a predetermined acceptable amount of material. Viswanathan teaches simulated wrinkles. The combination rationale of claim 1 is incorporated here.). 

 claim 5, Craeghs in view of Reese and Viswanathan discloses the method according to claim 1, wherein the method further comprises determining the simulated manufacturing process to be applied to the simulated part shape and the material having the received properties. (Craeghs, para. [0030], disclosing additive manufacturing processes using the additive manufacturing machine may selectively apply energy from an energy source to the building material based on a job file including information regarding slices of a digital representation of an object or objects to be built in an additive manufacturing process, Reese, para. [0024], disclosing additive manufacturing process to build or printing a 3D object/part that include three dimensional printing methods such as extrusion based, fused filament fabrication, droplet based, jetting methods and the like, para. [0026], disclosing monitoring the printing process and identifying the defects in the object, FIG. 2, showing the slicing & material parameters and object property requirements, as well as 3D data file has been input to slice object & generate instruction for depositing next layer, outputting tool path to deposit layer and the reference tool path and actual layer has been input to analyze deposited layer for errors or defects, indicating the job file and/or the tool path can correspond to a manufacturing process to be applied to the part shape and the material having the received parameters);  

Regarding claim 6, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject claim 6. In addition, Craeghs discloses a processor and an accessible memory (Craeghs, FIG. 12).

claim 8, it recites similar limitations of claim 3 but in a system form. The rationale of claim 3 rejection is applied to reject claim 8. In addition, Craeghs discloses a processor and an accessible memory (Craeghs, FIG. 12).

Regarding claim 9, it recites similar limitations of claim 1 but in a non-transitory computer-readable medium form. The rationale of claim 1 rejection is applied to reject claim 9. In addition, Craeghs discloses a non-transitory computer-readable medium and a data processing system (See Craeghs, FIG. 12).

Regarding claim 11, Craeghs in view of Reese Viswanathan discloses The method according to claim 1, further comprising comparing the value of the wrinkle factor with a limit value of the wrinkle factor to determine whether a manufactured simulated part using the simulated manufacturing process meets a design specification. (Craeghs [0047]-[0048], “Some aspects of the present disclosure relate to systems and methods for detecting an error in an additive manufacturing process based on determining whether gray values of pixels in one or more optical images of one or more layers of build material during building of a part satisfy a threshold. Some aspects of the present disclosure relate to systems and methods for detecting an error based on comparing a distribution of gray values of pixels in one or more optical images to a distribution of gray values of pixels in a reference image. For example, some systems and methods may be used for detecting warpage or dross formation in a part during an additive manufacturing process such as SLM.”)

 claim 12, Craeghs discloses A method for generating a quantitative representation of material wrinkles in a computer-aided design (CAD) model (Craeghs, Abstract, disclosing prediction of part and material quality of Additive Manufacturing (AM) processes, para. [0029], disclosing additive manufacturing techniques start from a digital representation (e.g., CAD file) of the 3D object to be modeled, para. [0037], disclosing warpage as an example of surface deformation in which there is a wrinkle, bend, twist, fold, or other variation in shape from the intended shape), the method performed by a data processing system and comprising: receiving in a CAD model a definition of a shape of a simulated part and a material to be applied to the simulated part (Craeghs, para. [0030], disclosing solidifying layers of building material in additive manufacturing by applying energy to the building material based on a job file, the job file may be based on CAD files representing 3D objects, indicating the CAD files representing 3D objects can correspond to a definition of a shape of a part in a CAD model, and the building material can correspond to a material to be applied to the 3D objects corresponding to the part. [0029], “additive manufacturing techniques start from a digital representation (e.g., CAD file, such as STL, DWG, DXF, etc.) of the 3D object to be formed. Generally, the digital representation is divided into a series of cross-sectional layers (e.g., perpendicularly to the Z-direction, meaning parallel to a build platform), or "slices," which are overlaid to form the object as a whole. The layers represent the 3D object, and may be generated using additive manufacturing modeling software executed by a computing device.” The object is simulated using the CAD software.);  selecting one or more of a plurality of quantifiable methods to determine a wrinkle factor for modeling wrinkles resulting from a combination of simulated part shape, material properties and manufacturing process used to . (Craeghs, para. [0037], disclosing warpage as an example of surface deformation in which there is a wrinkle, bend, twist, fold, or other variation in shape from the intended shape, para. [0053], disclosing determining where the error such as warpage that has occurred in a layer of a build in the AM process where build material projects above its intended plane (e.g., above the layer of build material before or after recoating) by comparing gray values of pixels of images corresponding to one or more layers of a build to a reference set of gray values of pixels, indicating comparing the gray values of pixels can correspond to one quantifiable method being selected for modeling warpage including wrinkles resulting from projecting build material to a layer of build as combination of part shape and material properties. [0030], “Additive manufacturing processes generally include providing energy from an energy source (e.g., a laser, an electron beam, etc.) to solidify (e.g., polymerize) layers of building material (e.g., plastic, metal, etc.). For example, the additive manufacturing machine may selectively apply energy from an energy source to (e.g., scan) the building material based on a job file.”);  and providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor.(Craeghs, para. [0064], disclosing analysis of the gray values across layers may be generated and displayed as visualizations such as graphs, images, etc., para. [0065], disclosing if there is an error, the computing device takes some action, such as logging data, indicating the generated graphs, images, and/or logging data can correspond to an output file provided in a predetermined format summarizing the quantified result of detecting errors in the layers of build). comparing the value of the wrinkle factor with a limit value of the wrinkle factor to determine whether a manufactured simulated part using the simulated manufacturing process meets a design specification. (Craeghs [0047]-[0048], “Some 
However, Craeghs does not expressly disclose receiving one or more properties of the material.
On the other hand, Reese discloses receiving one or more properties of the material (Reese, FIG. 2, showing the slicing & material parameters are input to slice object & generate instructions for depositing next layer); selecting one or more of a plurality of quantifiable methods to determine a wrinkle factor for modeling wrinkles resulting from a combination of part shape, material properties and manufacturing process (Reese, para. [0025], disclosing defects in the structural geometry of the part may occur if the printing processes lack accuracy in deposition of building material, para. [0035], disclosing occurrence of air bubbles or excess polymer in the object may act as a defect, para. [0036], disclosing the defects may be drooping/sagging, air bubbles, overhangs, warping, etc., para. [0042], disclosing the identified defects along with the detected build parameters are analyzed in comparison to the intended object geometry and properties (for example mechanical, thermal, chemical, electrical etc.), para. [0060], disclosing identifying one or more defects including vacancies, excess material and providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor (Reese, para. [0040], disclosing detecting one or more defects and generating a build report featuring the defects/errors).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Craeghs with Reese to receive material parameters and detect features of defects such as wrinkles. The suggestion/motivation would have been to provide defect feedback to reduce future occurrence of defects and ensure that the object requirements are met, as suggested by Reese (see Reese, para. [0063]).
However, Craeghs in view of Reese does not explicitly teach that the wrinkles representation process is in a simulated environment. On the other hand, Viswanathan teaches a complete virtual simulation process for the object wrinkle representation, identification process. Specifically, Viswanathan teaches:
Simulated wrinkles, simulated part, simulated manufacturing process used to form the simulated part, ([0021], “the method includes providing a computer generated model of a panel 12, visually depicted on a display 14 of a computer in FIG. 3, including a flange 28 in an 
Wherein the steps of the method are performed prior to physical manufacturing of the simulated part.([0041], “After one or more iterations of modifying the computer generated model and adjusting the computer generated model to change non-conformities along the flange 28 in the hemmed position, the flange 28 in the hemmed position may be optimized to decrease or eliminate non-conformities. At this point, the modified computer generated model is labeled as a final computer generated model.” [0056], “The method may include fabricating tools from the modified computer generated model, e.g., the final computer generated model. In other words, physical tools used to fabricate a physical panel 12 are fabricated to match the surfaces of the final computer generated model.”)
Craeghs in view of Reese teaches a product defects (wrinkles) identification process based on a generated CAD model. The process involves identify the wrinkles based on physical 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Craeghs with Reese to make product defects (wrinkles) identification and removing process into a complete simulation environment. Once the defects are removed, the final model is used for product manufacturing. The benefit would be to reduce unnecessary waste of resources.

Regarding claim 16, Craeghs in view of Reese Viswanathan discloses The method according to claim 12, wherein the simulated wrinkles in the simulated part are based on a surface of the simulated part not laying flat on a layup surface such that an area of the surface of the simulated part used to cover an area of the layup surface is greater than the area of the layup surface. (Craeghs [0036], “For example, during AM processes such as SLM, thermal stresses in the heated region of a part following laser scanning may result in bending and distortion of the part during cooling. Accordingly, errors detected by the methods and systems described herein include, but are not limited to, surface anomalies such as surface distortion and/or deformation, delamination between layers, balling, undesired porosity, cracking, curling, irregularities in surface texture and/or surface roughness, and inaccurate production of geometric features such as sharp corners or overhang surfaces.” When a wrinkle is formed, the surface is rough and distorted. The surface area is greater than a flat surface. )
claim 14, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject claim 14.

Claim(s) 2 and 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craeghs in view of Reese Viswanathan as applied to claims 1 and 6 above, and further in view of Leong (Leong et al., Investigation of failure mechanisms in GFRP sandwich structures with face sheet wrinkle defects used for wind turbine blades).
Regarding claim 2, Craeghs in view of Reese Viswanathan discloses the method according to claim 1, wherein the quantifiable method to determine the wrinkle factor comprises determining a point on a surface on the simulated part at which one of the simulated wrinkles in the material occurs (Reese, para. [0025], disclosing defects in the structural geometry of the part may occur if the printing processes lack accuracy in deposition of building material, para. [0035], disclosing occurrence of air bubbles or excess polymer in the object may act as a defect, para. [0036], disclosing the defects may be drooping/sagging, air bubbles, overhangs, warping, etc., para. [0042], disclosing the identified defects along with the detected build parameters are analyzed in comparison to the intended object geometry and properties (for example mechanical, thermal, chemical, electrical etc.), para. [0060], disclosing identifying one or more defects including vacancies, excess material deposition, trapped air bubbles and the like along with other features of the defects such as location of defects, and number of defects, and the like, para. [0061], disclosing identifying the features of the defects such as location, type, correction action, temperature and the like). However, Craeghs or Reese does not expressly disclose, but Leong teaches: for that point, carrying out at least one of: determining the normal of the surface of the simulated part at the point, determining the normal of the material and deriving a normal difference angle therefrom;  determining a distance of the material from the surface at the point;  and, determining a number of intersection points with the material, of a ray drawn from the surface point in the normal direction to the surface of the simulated part. (Leong, p. 770, Fig. 5, showing the global (x y z) and material (1 2 3) coordinate systems where z representing the height direction, p. 773, col. 2, 1st para., disclosing the wrinkle was modeled with the height and width, p. 774, Fig. 17, showing the displacement measured in z-direction for a section AA while the winkle exists, indicating the distance of the material from the surface at the point of the wrinkle is determined).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Craeghs in view of Reese with Leong to measure wrinkle distance/height. The suggestion/motivation would have been to predict the response and failure initiations of the specimens, as suggested by Leong (see Leong, p. 773, col. 1, 1st para.).
 
Regarding claim 7, it recites similar limitations of claim 2 but in a system form. The rationale of claim 2 rejection is applied to reject claim 7. In addition, Craeghs discloses a processor and an accessible memory (Craeghs, FIG. 12).

Regarding claim 13, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 13.
Allowable Subject Matter
Claim 4 , 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4, none of the prior art references discloses wherein the predefined amount of material allowed for that part comprises the volume required on the flat surface times a scaling factor. which is similarly recited in claim 15.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YANNA WU/Primary Examiner, Art Unit 2611